           Case 1:18-cr-00253-DAD-BAM Document 161 Filed 09/09/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00253-DAD-BAM
12                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         AND ORDER
14   PATRICK MALDONADO, et al.,
                                                         DATE: September 14, 2020
15                                Defendant.             TIME: 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on September 14, 2020. On May 13, 2020, this Court
18 issued General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice and allows district judges to continue all criminal matters, excluding time under the Speedy Trial

20 Act with reference to the court’s prior General Order 611 issued on March 17, 2020, the court’s
21 subsequent declaration of a judicial emergency based on 18 U.S.C. § 3174, and the Ninth Circuit

22 Judicial Council’s Order of April 16, 2020 continuing this court’s judicial emergency for an additional

23 one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021, with

24 additional findings to support the exclusion in the Judge’s discretion. This and previous General Orders

25 were entered to address public health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has
27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00253-DAD-BAM Document 161 Filed 09/09/20 Page 2 of 5


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00253-DAD-BAM Document 161 Filed 09/09/20 Page 3 of 5


 1 continuance must be “specifically limited in time”).

 2                                               STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5         1.      By previous order, this matter was set for a status conference on September 14, 2020.

 6         2.      By this stipulation, defendant now moves to continue the status conference until

 7 December 14, 2020 at 1:00 p.m., under Local Code T4.

 8         3.      The parties agree and stipulate, and request that the Court find the following:

 9                 a)     Counsel for defendants desire additional time to confer with their clients and

10         conduct further investigation.

11                 b)     Counsel for defendants believe that failure to grant the above-requested

12         continuances would deny them the reasonable time necessary for effective preparation, taking

13         into account the exercise of due diligence.

14                 c)     The government does not object to the continuances and agrees to keep the

15         government’s offer open until December 14, 2020.

16                 d)     In addition to the public health concerns cited by General Order 617, and

17         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18         this case because the defendant does not consent to proceed using videoconferencing or

19         telephone conferencing pursuant to General Order 614.

20                 e)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendants in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of September 14, 2020 to December

25         14, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local

26         Code T4) because it results from a continuance granted by the Court at defendants’ request on

27         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

28         best interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00253-DAD-BAM Document 161 Filed 09/09/20 Page 4 of 5


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: September 8, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                           /s/ KAREN A. ESCOBAR
                                                             KAREN A. ESCOBAR
 8                                                           Assistant United States Attorney
 9 DATED:          September 8, 2020.
10
                                                         /s/ Roger Bonakdar
11                                                       ROGER BONAKDAR
                                                         Counsel for Defendant Maldonado
12   DATED:        September 8, 2020.
13                                                       /s/ Kevin P. Rooney
14                                                       ROGER BONAKDAR
                                                         Counsel for Defendant Zambrano
15 DATED:          September 8, 2020.

16                                                       /s/ Peter Jones
                                                         PETER JONES
17                                                       Counsel for Defendant Vo
18 DATED:          September 8, 2020.

19                                                       /s/ Steven Crawford
                                                         STEVEN CRAWFORD
20                                                       Counsel for Defendant Phan
     DATED:        September 8, 2020.
21

22                                                       /s/ Charles Lee
                                                         CHARLES LEE
23                                                       Counsel for Defendant McGowan

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00253-DAD-BAM Document 161 Filed 09/09/20 Page 5 of 5

                                                    ORDER
 1
            IT IS SO ORDERED that the Status Conference is continued from September 14, 2020, to
 2
     December 14, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded
 3
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
 4
     IT IS SO ORDERED.
 5

 6      Dated:    September 9, 2020                       /s/ Barbara   A. McAuliffe    _
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           5
30    PERIODS UNDER SPEEDY TRIAL ACT
